Citation Nr: 0842199	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-33 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a separate compensable evaluation for 
Barrett's esophagitis and esophageal diverticulum.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to July 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Cheyenne, 
Wyoming, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the noncompensable evaluation for 
duodenal ulcer by history and denied service connection for 
diverticulitis.  In the April 2004 rating decision, the RO 
also granted service connection and assigned the following 
disability evaluations:  sliding hiatal hernia, 10 percent 
disabling; gastroesophageal reflux disease (GERD), 10 percent 
disabling; and hemorrhoids, 0 percent disabling.  

Subsequently thereafter, in a July 2004 rating decision, the 
RO granted a combined evaluation of 30 percent disabling for 
the veteran's GERD with sliding hiatal hernia associated with 
duodenal ulcer by history, effective November 2003.  Per a 
May 2006 VA medical examination addendum, the RO in June 
2006, recharacterized the veteran's service-connected 
disability as gastroesophageal reflux disease with sliding 
hiatal hernia associated with duodenal ulcer by history, 
esophageal diverticulum, Barrett's esophagitis, 
diverticulosis coli and hyperplastic colonic polyps.  

In May 2008, the Board denied entitlement to an increased 
evaluation in excess of 30 percent for GERD, with sliding 
hiatal hernia, associated with duodenal ulcer, by history, 
and also denied entitlement to separate compensable 
evaluations for the veteran's service-connected duodenal 
ulcer, GERD, and sliding hiatal hernia.  The Board noted the 
RO's recharacterization of the veteran's service-connected 
disability to also include Barrett's esophagitis and 
esophageal diverticulum, and concluded that the rating 
schedule did not prohibit the assignment of a separate rating 
for the veteran's Barrett's esophagitis and esophageal 
diverticulum.  It was determined that the two digestive 
conditions could be separately compensated under 38 C.F.R. § 
4.114, Diagnostic Codes 7203, 7204, or 7205 (2008); 
therefore, the claim was remanded for additional development 
and adjudicative action.  The case has been returned to the 
Board for further appellate review.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's Barrett's esophagitis and esophageal 
diverticulum have not caused a moderate stricture of the 
esophagus.  


CONCLUSION OF LAW

The criteria for a compensable rating for Barrett's 
esophagitis and esophageal diverticulum have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7203, 7205 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The veteran seeks a compensable evaluation for her service-
connected Barrett's esophagitis and esophageal diverticulum.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In this case, service connection for duodenal ulcer, by 
history, was granted by means of a November 1983 rating 
decision and assigned a noncompensable evaluation under 
Diagnostic Code 7305, effective August 1983.  By 
correspondence received in February 2004, the veteran filed 
informal claims seeking an increased rating for her service-
connected duodenal ulcer, as well as service connection for 
sliding hiatal hernia, GERD, and hemorrhoids.  In the April 
2004 rating decision, the RO continued the noncompensable 
evaluation for the veteran's service-connected duodenal 
ulcer, but also granted service connection for sliding hiatal 
hernia (10 percent disabling), GERD (10 percent disabling), 
and hemorrhoids (0 percent disabling), effective November 
2003.  The veteran appealed therefrom.  

In the July 2004 rating decision, the RO determined that a 30 
percent combined evaluation, effective November 2003, was 
warranted for the veteran's overall disability, encompassing 
GERD with sliding hiatal hernia associated with duodenal 
ulcer by history.  In 2006, the disability was 
recharacterized to include esophageal diverticulum, Barrett's 
esophagitis, diverticulosis coli and hyperplastic colonic 
polyps.  The 30 percent evaluation was continued under 
Diagnostic Codes 7399-7346.  As previously stated, the Board 
determined in a May 2008 decision that the veteran's 
Barrett's esophagitis and esophageal diverticulum could be 
separately compensated under Diagnostic Codes 7203, 7204, or 
7205.  The veteran asserts that a separate compensable 
evaluation is warranted for her esophageal diverticulum and 
Barrett's esophagitis.  

When the current appeal arose from the initially assigned 
rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  When an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, the Board also 
notes that staged ratings may be appropriate in an increased 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The veteran has reported problems with food sticking to her 
throat and esophagus, as well as enduring dysphagia with 
liquids from a can or bottle.  During a June 2008 speech 
pathology consultation, the veteran explained that meats, 
such as chicken and steak, tend to stick in her sternal area, 
and she has had a feeling of food sticking in her esophagus 
for approximately twenty years.  The veteran asserts that she 
is entitled to a compensable rating for her Barrett's 
esophagitis and esophageal diverticulum.  

The veteran's esophageal diverticulum and Barrett's 
esophagitis are evaluated as noncompensably disabling by 
analogy under 38 C.F.R. § 4.114, Diagnostic Code 7205.  See 
38 C.F.R. § 4.31 (in every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met).  
Disabilities under this code are to be evaluated as 
obstruction (stricture).  Stricture of the esophagus is rated 
in accordance with the criteria set forth in 38 C.F.R. § 
4.114, Diagnostic Code 7203.  If the condition is manifested 
by symptoms permitting the passage of liquids only, with 
marked impairment of general health, an 80 percent evaluation 
is warranted.  If the condition is severe and manifested by 
symptoms permitting the passage of liquids only, a 50 percent 
rating is warranted.  A 30 percent rating is warranted if the 
condition is moderate.  A 30 percent rating is the minimum 
compensable rating.  Based on these rating criteria, the 
Board notes that the symptoms considered in Diagnostic Code 
7203 relate to the inability or difficulty in swallowing 
foods or beverages.  

The Board finds that the requirements for a compensable 
rating for Barrett's esophagitis and esophageal diverticulum 
have not been met for any period during the pendency of the 
veteran's claim.  There is no evidence to show that the 
veteran was limited to passage of liquids only at any time.  
During the March 2004 and March 2005 VA examinations, the 
veteran reported that she was restricted from eating fiber, 
fresh fruits, vegetables, or bread.  Additionally, a March 
2006 VA outpatient treatment record states that the veteran 
has been on a low fiber diet, which she has maintained for 
many years.  More recently, the veteran was afforded a May 
2008 VA examination for her service-connected digestive 
disabilities.  The veteran admitted during the May 2008 VA 
examination that she is only able to eat hamburger, dark meat 
chicken, fish, pasta, and yogurt, and has difficulty eating 
certain meats such as steak and white meat chicken.  She also 
informed the examiner that she often has dysphagia with 
liquids from a can or bottle.  The examiner diagnosed the 
veteran with Barrett's esophagitis and esophageal 
diverticulum.  He opined that although the veteran 
demonstrated dysphagia, the level of impairment is 
"minimal," and is as likely as not secondary to the 
Barrett's esophagitis and esophageal diverticulum.  Thus, 
there is no objective medical evidence of an impairment 
consistent with a moderate stricture of the esophagus.  
Therefore, a compensable rating for difficulty swallowing and 
avoidance of foods due to obstruction as a result of a 
service-connected disability is not warranted.  

The Board has considered the veteran's service-connected 
Barrett's esophagitis and esophageal diverticulum under all 
other potentially applicable diagnostic codes.  Diagnostic 
Code 7204 directs the rating specialist to evaluate spasms of 
the esophagus (cardiospasm), if not amenable to dilation, for 
the degree of obstruction (stricture).  Cardiospasm is 
defined as achalasia of the esophagus.  See Dorland's 
Illustrated Medical Dictionary 1994 (30th ed. 2003).  
Achalasia is defined as failure to relax of the smooth muscle 
fibers of the gastrointestinal tract at any point of junction 
of one part with another, especially the failure of the 
esophagogastric sphincter to relax with swallowing due to 
degeneration of ganglion cells in the wall of the organ.  
Diagnostic Code 7204 is not for application in this case 
because the evidence does not show that the veteran has 
spasms of the esophagus.  Thus, the Board concludes that a 
compensable rating for the veteran's service-connected 
Barrett's esophagitis and esophageal diverticulum is not 
warranted under any applicable diagnostic code.  

The Board has considered whether the veteran was entitled to 
staged ratings for her service-connected Barrett's 
esophagitis and esophageal diverticulum as the Court 
indicated can be done in this type of case.  However, upon 
reviewing the longitudinal record in this case, we find that, 
at no time during the pendency of this appeal for an 
increased rating has her disability been more or less 
disabling than as currently rated under the present decision.  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's Barrett's 
esophagitis and esophageal diverticulum.  The evidence does 
not establish that the digestive conditions cause marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  Moreover, it does not establish 
that the veteran's service-connected digestive disabilities 
necessitate frequent periods of hospitalization.  In light of 
the foregoing, the veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The veteran is competent to report her symptoms, and the 
Board does not doubt the sincerity of the veteran's belief 
that her service-connected gastrointestinal disabilities are 
worse than the current evaluation contemplates.  The Board 
also acknowledges the veteran's mother and friend statements 
regarding the veteran's diet; however, the objective clinical 
findings do not support their assertions for the reasons 
stated above.  As the preponderance of the evidence is 
against the veteran's claim for a compensable rating for 
Barrett's esophagitis and esophageal diverticulum, the 
benefit-of-the-doubt doctrine is not for application, and an 
increased rating must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37 (2008).  

In regards to the claim for an increased rating, the RO sent 
a letter to the veteran in March 2004 regarding the VCAA 
notice requirements for increased rating claims.  In the 
letter, the veteran was informed that the evidence necessary 
to substantiate the claim for an increased evaluation would 
be evidence showing that her disability is worse than the 
current evaluation contemplates.  It also informed her that 
on her behalf, VA would make reasonable efforts to obtain 
records that were not held by a federal agency, such as 
records from private doctors and hospitals.  The letter 
stated that she would need to give VA enough information 
about the records so that it could obtain them for her.  

While the Board acknowledges the March 2004 letter, the VCAA 
duty to notify has not been satisfied because the letter did 
not specifically advise the veteran that she could provide 
medical or lay evidence demonstrating a worsening or increase 
in severity of her disability and the effect that worsening 
has on her employment and daily life.  The letter also failed 
to notify the veteran that she may submit evidence such as 
lay statements, medical statements, employer statements, job 
application rejections, and any other evidence indicative of 
an increase in her disabilities or exceptional circumstances 
relating to the disabilities.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was necessary to 
substantiate her claim for an increased rating, which is 
shown by her statements contending that her disabilities have 
worsened in severity and affect her overall daily 
functioning.  The Board finds that by way of the veteran's 
actual knowledge and the overall development of her claim 
throughout the pendency of this appeal, the errors of notice 
are non-prejudicial to the veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date question is moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
treatment records and VA outpatient treatment records dated 
August 1983 to March 2006.  The veteran was also provided a 
VA examination in connection with her claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a separate compensable evaluation for 
Barrett's esophagitis and esophageal diverticulum is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


